As filed with the Securities and Exchange Commission on February 7, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NICE SYSTEMS LTD. (Exact Name of Registrant as Specified in Its Charter) ISRAEL (State or Other Jurisdiction of Incorporation) N/A (I.R.S. Employer Identification Number) 8 Hapnina Street P.O. Box 690 43107 Ra’anana Israel (Address of Principal Executive Offices) (Zip Code) Merced Systems, Inc. 2001 Stock Plan and Merced Systems, Inc. 2011 Stock Plan (Full Title of the Plans) NICE Systems Inc. 301 Route 17 North 10th Floor Rutherford, New Jersey 07070 (Name and Address of Agent For Service) (201) 964-2600 (Telephone Number, Including Area Code, of Agent for Service) Copies to: Adam M. Klein, Adv. Goldfarb Seligman& Co. 98 Yigal Alon Street Tel Aviv 67891 Israel +972-3-608-9999 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer
